EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 2Q 2011 2Q 2010 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2011 YTD 2010 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations $ $ 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Second Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (2 ) 2 Discontinued operations, net - Net Income $ $ 2 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Second Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 13 13 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax ) 14 Discontinued operations, net - Net Income $ $ 14 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Six Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 35 Libya exploration write-off $ ) Gain on sale of Colombia pipeline interest 29 Foreign tax Chemical Midstream, marketing and other Corporate Interest expense, net ) Premium on debt extinguishments ) Other ) ) Taxes ) ) Tax effect of adjustments ) 33 State income tax charge Income from continuing operations Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ 46 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Six Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax ) 47 Discontinued operations, net - Net Income $ $ 47 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 2 QTR 1 QTR 2 6 Months 6 Months Oil & Gas Chemicals Midstream, marketing and other 13 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 38% 43% 43% 40% 42% CORE RESULTS QTR 2 QTR 1 QTR 2 6 Months 6 Months Oil & Gas Chemicals Midstream, marketing and other 13 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 38% 40% 43% 39% 42% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Second Quarter Net Income (Loss) Reported Income Comparison Second First Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 34 Midstream, marketing and other 73 Corporate Interest expense, net ) ) Other ) ) 16 Taxes ) ) ) Income from continuing operations Discontinued operations, net (2 ) ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 43% 5% OCCIDENTAL PETROLEUM 2011 Second Quarter Net Income (Loss) Core Results Comparison Second First Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 34 Midstream, marketing and other 73 Corporate Interest expense, net ) ) 29 Other ) ) 16 Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 40% 2% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Second Quarter Net Income (Loss) Reported Income Comparison Second Second Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical Midstream, marketing and other 13 Corporate Interest expense, net ) ) (2 ) Other ) ) ) Taxes ) ) ) Income from continuing operations Discontinued operations, net (2 ) ) 12 Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 43% 5% OCCIDENTAL PETROLEUM 2011 Second Quarter Net Income (Loss) Core Results Comparison Second Second Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical Midstream, marketing and other 13 Corporate Interest expense, net ) ) (2 ) Other ) ) ) Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 43% 5% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months NET PRODUCTION PER DAY: United States Crude Oil (MBBL) California 78 75 77 76 Permian Midcontinent and other 16 7 15 7 Total NGL (MBBL) California 15 17 15 17 Permian 40 28 38 27 Midcontinent and other 16 7 12 6 Total 71 52 65 50 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Crude Oil (MBBL) Colombia 30 32 31 33 Natural Gas (MMCF) Bolivia 16 15 16 13 Middle East / North Africa Crude Oil (MBBL) Bahrain 3 3 3 3 Dolphin 10 11 10 12 Iraq 5 - 7 - Libya - 14 8 14 Oman 68 60 67 58 Qatar 68 78 72 76 Yemen 23 31 28 33 Total NGL (MBBL) Dolphin 11 12 10 12 Libya - 1 - 1 Total 11 13 10 13 Natural Gas (MMCF) Bahrain Dolphin Oman 49 48 50 50 Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months NET SALES VOLUMES PER DAY: United States Crude Oil (MBBL) NGL (MBBL) 71 52 65 50 Natural Gas (MMCF) Latin America Crude Oil (MBBL) 30 27 31 30 Natural Gas (MMCF) 16 15 16 13 Middle East / North Africa Crude Oil (MBBL) Bahrain 3 3 3 3 Dolphin 10 11 10 11 Libya - 22 8 13 Oman 66 58 69 57 Qatar 65 78 71 76 Yemen 23 32 28 33 Total NGL (MBBL) Dolphin 11 12 10 12 Libya - 3 - 1 Total 11 15 10 13 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months OIL & GAS: PRICES United States Crude Oil ($/BBL) NGL ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) NGL ($/BBL) Total Worldwide Crude Oil ($/BBL) NGL ($/BBL) Natural Gas ($/MCF) Second Quarter Six Months Exploration Expense United States $ 59 $ 42 $ 99 $ 72 Latin America - 1 - 1 Middle East / North Africa 3 26 47 52 TOTAL REPORTED $ 62 $ 69 $ $ Less - non-core impairments - - ) - TOTAL CORE $ 62 $ 69 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months Capital Expenditures ($MM) Oil & Gas California $ Permian 81 Midcontinent and other 49 86 Latin America 45 37 87 67 Middle East/ North Africa Exploration 34 84 Chemicals 37 49 59 79 Midstream, marketing and other Corporate 10 5 23 17 TOTAL $ Depreciation, Depletion & Second Quarter Six Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 21 27 49 58 Middle East/ North Africa Chemicals 85 81 Midstream, marketing and other 44 36 89 73 Corporate 5 5 11 10 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 30-Jun-11 31-Dec-10 CAPITALIZATION Long-Term Debt (including short-term borrowings) $ $ EQUITY $ $ Total Debt To Total Capitalization 11% 14% 15 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM OCCIDENTAL OPERATED DOMESTIC RIG COUNTS Year-end Currently Exit Rate California 20 29 29 Permian 13 15 25 Midcontinent and other 5 15 20 38 59 74 16
